Criminal action. The defendant was convicted of a violation of the prohibition law, and from the judgment pronounced he appealed.
The jury found the defendant guilty of having spirituous liquor in his possession for the purpose of sale, and of receiving at *Page 633 
one time spirituous liquor in a quantity greater than one quart, in violation of C. S., 3379 and 3385. The defendant excepted to the court's refusal to dismiss the action as in case of nonsuit, and to the instruction that if the jury were satisfied beyond a reasonable doubt that the defendant had on hand for the purpose of sale "one gallon, or any other amount, of spirituous liquor" they should find the defendant guilty of a violation of section 3379.
We concur in his Honor's decision. Neither exception can be sustained.
No error.